Name: Commission Regulation (EC) No 2050/97 of 20 October 1997 determining the reductions to be applied in certain Member States to the compensatory payments under the aid scheme for rice producers
 Type: Regulation
 Subject Matter: plant product;  farming systems;  cooperation policy;  agricultural policy;  economic policy
 Date Published: nan

 L 287/ 12 EN Official Journal of the European Communities 21 . 10 . 97 COMMISSION REGULATION (EC) No 2050/97 of 20 October 1997 determining the reductions to be applied in certain Member States to the compensatory payments under the aid scheme for rice producers to be applied in accordance with the above provision is therefore five times the overrun recorded for Spain and six times for Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 The amounts of the compensatory payments fixed in Article 6 (3) of Regulation (EC) No 3072/95 shall be reduced as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular the second subpara ­ graph of Article 6 (5) thereof, Whereas Article 6 (5) Regulation (EC) No 3072/95 lays down that where the areas given over to rice in a given year exceed a specific base area, a reduction in the compensatory payment shall be applied to all producers in the base area in question for the same production year; Whereas Article 6 ( 1 ) of Commission Regulation (EC) No 613/97 of 8 April 1997 laying down rules for the applica ­ tion of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers (2), as amended by Regulation (EC) No 1305/97 (3), lays down that any reduc ­ tions shall be determined on the basis of the information provided in notifications from the Member States, after verification thereof; Whereas the notifications received from the Member States show that the base area was exceeded by 4,98 % in Spain and by 13,52 % in Greece; whereas the reduction Reduction (ECU/ba) Spain 27,75 Greece 106,92 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329, 30 . 12. 1995, p. 18 . (2 ) OJ L 94, 9 . 4 . 1997, p. 1 . 1 OJ L 177, 5 . 7 . 1997, p. 11 .